Citation Nr: 0808363	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  02-20 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for anxiety 
disorder, currently rated as 10 percent disabling.

3.  Eligibility to payment of attorney fees from past due 
nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from Memorandum Decision of the United States Court of 
Appeals for Veterans Claims (Court) dated in April 2007.  
That Court decision set aside a September 2004 Board decision 
denying entitlement to service connection for PTSD and 
remanded the claim for further adjudication.  The Court also 
directed the Board to address the issue of entitlement to an 
increased rating for chronic anxiety disorder, and the issue 
of entitlement to attorney fees for a retroactive pension 
award.  

By way of background, in February 1996, the Board held that 
new and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The veteran appealed 
that determination to the Court  In March 1997, the Court 
vacated the Board's February 1996 decision and remanded the 
appeal.  In November 1997, the Board remanded the issue to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky for additional development.

Entitlement to service connection for an anxiety disorder was 
granted in March 1999.  In addition, a March 1999 Board 
decision found that the veteran had submitted new and 
material evidence to reopen the claim for service connection 
for PTSD, and denied service connection on the merits.  The 
veteran appealed that determination to the Court.  In October 
1999, the Court vacated the Board's March 1999 decision and 
remanded the appeal.  A July 2000 Board decision denied 
service connection for PTSD.  In a January 2001 order, the 
Court vacated and remanded that part of the January 2000 
Board decision that denied service connection for PTSD.  
Following development, the now set aside 2004 Board decision 
followed.

The issues of entitlement to an increased rating for anxiety 
disorder and eligibility for attorneys fees from past due 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence is in equipoise as to whether the veteran 
has PTSD related to active service.


CONCLUSION OF LAW

The veteran has PTSD as a result of active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal as 
to the claim of service connection for PTSD.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Although the Court's April 2007 memorandum decision directs 
the Board to remand the matter for additional medical 
development, the Board finds that, under the unique 
circumstances of this case, and in the interest of judicial 
economy, the claim may be decided in the veteran's favor 
based on the current record.  

Factual Background

The veteran essentially contends that he has been diagnosed 
many times with post-traumatic stress disorder.  He claims 
that he was a gunner during service, that he was involved in 
combat, and that he saw two comrades killed by a grenade 
thrown into a truck that he was driving.  He maintains that 
the stresses of combat have caused his post-traumatic stress 
disorder.  For the following reasons, and noting that service 
connection is already in effect for chronic anxiety disorder, 
the Board agrees, and will grant the claim.  

Regarding in-service stressors, the veteran has reported 
being involved in "body bagging" during the TET Offensive in 
Vietnam, exposure to combat a few times per week (December 
1980 RO hearing), being a gunner during service, the 
gratuitous killing of Viet Cong prisoners of war, the 
"fragging" of fellow servicemen as a result of drug dealing, 
and constant rocket and mortar attacks (August 1986 RO 
hearing).  The veteran has also claimed to have been awake 
over the course of a 30-day period while pulling duty in a 
bunker (August 1986 RO hearing) and having seen two comrades 
killed by a grenade thrown into a truck he was driving.

The service personnel records show that the veteran served as 
an auto mechanic with the Truck Company, Headquarters & 
Service Battalion, 1st Force Service Regiment (FSR), Force 
Logistics Command (FLC), Da Nang, Republic of Vietnam, from 
October 1969 to March 1970.  He participated in operations 
against Communist aggression (Viet Cong) during this time 
frame, including participation in Operation Pipestone Canyon 
from December 1969 to March 1970.  The record also shows that 
the veteran was administratively separated from service due 
to enuresis.  The veteran's DD-214 shows that the veteran 
received a National Defense Service Medal, a Vietnam Service 
Medal with one star, a Vietnam Campaign Medal with device, 
and a Rifle Marksmanship Badge.

Unit histories and records received from the veteran's 
attorney and from the Marine Corps Historical Center detail 
the activities of the veteran's unit during his service in 
Vietnam.  They document the exposure to combat of Marines 
involved in convoy duty, as the veteran claims that he was.

An October 1987 report from the United States Army and Joint 
Services Environmental Support Group (ESG) confirms that the 
veteran served in Vietnam from October 6, 1969, to March 15, 
1970.  The record indicates that during this period, the 
veteran's location was attacked by enemy standoff weapons 
once on December 11, 1969.  The attack consisted of four 
rounds which damaged one U.S. aircraft.

The service treatment records show that the veteran indicated 
on a questionnaire at service entrance that he had nervous 
trouble and frequent trouble sleeping, but a psychiatric 
disorder was not found on clinical examination in August 
1968.  In these circumstances, the presumption of soundness 
is applicable.  A veteran who served during a period of war 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service and was not aggravated by service will rebut 
the presumption.  38 U.S.C.A. § 1111 (West 1991).  A history 
of preservice conditions recorded at the time of service 
entrance examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-46 
(1994).

In December 1968, the veteran was treated for complaints of 
pain in the abdomen.  On examination, he was found to be 
crying and tense, and there was overreaction on palpation of 
the lower abdomen.  No acute abdomen was found. However, he 
was put on bed rest.  In January 1970, the veteran was 
evaluated by a service urology clinic to rule out an organic 
basis for a complaint of enuresis since childhood.  The 
urology work-up found no evidence of organic disease and 
recommended that the veteran be psychiatrically evaluated.  
The veteran was referred to psychiatric evaluation with a 
provisional diagnosis of enuresis of psychoneurotic origin.  
A mental status examination on neuropsychiatric examination 
in January 1970 revealed no evidence of disabling neurosis, 
psychosis or organic brain disease.  The impression was 
enuresis, which was felt to render the veteran unsuitable for 
military service.  The March 1970 separation examination 
report indicates that the veteran was psychiatrically normal.

The veteran was seen at a VA outpatient clinic for an 
unrelated disability in April 1970, about a month following 
separation, when he also complained of wetting the bed at 
night and of being nervous and tense.  He reported that he 
had had nightmares lately, although the nature or content of 
the nightmares was not described. Librium was prescribed.  
When seen at a VA outpatient clinic in early May 1970, the 
veteran stated that his "nerves are shot" and that he had no 
help from the prescribed Librium.  Although he did not desire 
a neuropsychiatric evaluation, Thorazine was prescribed for 
his nerves.

The record also indicates that in June 1971, subsequent to a 
1970 conviction for shooting and wounding two individuals in 
a sudden affray, the veteran was examined by VA and found to 
be psychopathic, having paranoid tendencies advancing rapidly 
to the point of schizophrenia.  The court subsequently 
released the veteran so that he could be treated by VA.

The veteran was hospitalized by VA in March 1973.  He 
indicated that he had overdosed on barbiturates five days 
prior to admission.  He responded to therapy and did well 
until nearly the end of his hospital stay, when he had an 
episode of uncontrolled crying with fears that he was having 
a nervous breakdown and fears that he was unable to take the 
stress of the ward any longer.  This was related to an 
episode of marijuana abuse on the ward in which he was 
involved and which set back his progress on the ward.  It was 
reported that his disappointment with this seemed to 
contribute to his loss of control over his emotions.  
However, it was also reported that some stereotyped movements 
were observed during the veteran's loss of control. He was 
"initiated" on 100 milligrams of Thorazine three times a day 
but left the hospital against medical advice.  The discharge 
diagnoses were drug dependency, barbiturate; and drug 
dependency, heroin.

When the veteran was hospitalized at Lima State Hospital, 
Lima, Ohio, in August 1975, he complained of having a drug 
problem but denied hallucinations.  His judgment and insight 
were found to be questionable, and a diagnosis of 
schizophrenia was entered.  He was placed on Thorazine and 
Elavil.  A statement from B.S., M.D., dated in November 1975, 
indicates that the veteran had been in a "dreamy state" 
throughout his hospitalization at Lima with marked religious 
preoccupation, thinking and insisting that he was a Buddhist.  
At other times he claimed that he was wavering among several 
religions.  Although it was felt that the veteran had little 
incentive for engaging in activities or improving himself, he 
did do simple tasks when requested.  The diagnoses were drug 
addiction, and acute schizophrenic episode, which was felt to 
be in remission.  The veteran was discharged from the 
hospital in January 1976.

Organic brain syndrome (most likely secondary to drug abuse) 
was diagnosed by VA during a hospitalization from November 
1980 to February 1981.

At a December 1980 hearing provided by the St. Petersburg, 
Florida RO, the veteran testified that he was subject to 
combat during service in Vietnam: sniping and mortar fire.  
He also seemed to indicate that he had witnessed some 
children being killed.  He described the 1970 post-service 
shooting incident for which he had been convicted, alleging 
that a bottle had been thrown at him and that he had thought 
it was a grenade.

VA hospital records from 1980 and 1981 record the veteran 
stating he dreamed of Vietnam and his body "being blown by a 
land mine."  Diagnoses included schizophrenia, paranoid; 
dysthymic disorder; organic brain syndrome, most likely 
secondary to drug abuse; a passive-dependent personality with 
hysterical and narcissistic features; and a psychosocial 
stressor--not clear at that time.

The veteran was hospitalized and evaluated many times from 
November 1982 to December 1990.  A November 1982 VA hospital 
summary provides the diagnoses of PTSD; substance abuse, 
alcohol; and borderline personality disorder.  The veteran 
also received outpatient treatment from the VA between 1982 
and 1985.  In September 1984 he was diagnosed with 
schizophrenia by history, alcoholism and poly-drug abuse by 
history.

In February 1983, a VA staff psychiatrist reviewed the 
veteran's claims file and reconciled the veteran's various 
psychiatric diagnoses.  The psychiatrist indicated that the 
discharge summary of a VA hospitalization from June to 
November 1982 did not show that he met the diagnostic 
criteria of the DSM-III for post-traumatic stress disorder.  
He said, "It does relate to an anxious mood and depression," 
which was substantiated by the discharge summary of the 
veteran's hospitalization from November 1980 to February 1981 
reflecting a dysthymic disorder.  The psychiatrist was of the 
opinion that the most likely diagnosis was an adjustment 
disorder with mixed disturbances of emotions and conduct.

In December 1985, a VA examiner reported that following the 
psychiatric interview and a complete review of the claims 
file, he did not find enough evidence to suggest that the 
veteran met the formal criteria for post-traumatic stress 
disorder.  The examiner said that the veteran presented "a 
difficult diagnostic challenge."  The veteran was said to be 
loud and tearful and to exhibit "a somewhat paranoid stare."  
However, the examiner did not find enough evidence to meet 
the formal criteria for schizophrenia.  There were 
suggestions of paranoid character traits, and the veteran's 
history suggested sociopathy.  The veteran also had a well- 
documented history of polydrug and alcohol abuse.  At the 
time of the examination, the veteran seemed generally 
agitated, depressed, and anxious, as well as a bit desperate.  
The examiner suspected that the diagnosis of borderline 
personality disorder might be appropriate, or schizoid 
personality disorder.  The examiner added that he found it 
very difficult to imagine that the events in Vietnam caused 
all of the stress that had come afterward.  Although he did 
not think that the veteran met the formal criteria for post-
traumatic stress disorder given the information available to 
him, the examiner thought that "the violence that he might 
have seen in Vietnam may well be a factor in some way 
influencing the violent activities engaged in since the 
military."

The discharge summary from a hospitalization between December 
1985 and February 1986, like other reports near that time, 
indicates that the veteran had PTSD.  Recurrent themes during 
therapy included continuing flashbacks and dreams concerning 
his experience in Vietnam.

Clinical records from the veteran's private physician, 
S.B.S., M.D., from April 1986 to May 1990 have been 
submitted.  These records show occasional assessments of 
PTSD, and anxiety.

The RO provided the veteran with a hearing in August 1986 
during which he testified that in Vietnam he was a driver, 
ran a tire shop and took food to units at night.  He said 
that his first combat experience involved killing two men who 
were reportedly shooting at children for picking up lumber.  
He indicated that Danang, where he was based, was subject to 
mortar rockets all of the time.  He also indicated that he 
had bunker or perimeter duty for 30 days, where he would 
shoot, apparently at night, towards noises he would hear.  
The next day he would go for "the body count" and find 
nothing.  He recounted an incident where the enemy 
purportedly threw a grenade in the back of a truck he was 
driving and killed two of his comrades.  Finally, the veteran 
indicated that he had flashback episodes.

A January 1988 statement from a Certified Alcohol Counselor / 
Certified Drug Counselor, indicates that the veteran was 
assessed in 1987 at St. Elizabeth Medical Center in Kentucky, 
and diagnosed with alcohol abuse, depression and PTSD.

According to a February 1988 report, the veteran was referred 
for a psychiatric examination by P.A.B., M.D., in October 
1987, following a charge of wanton endangerment.  Dr. P.A.B. 
reviewed the demeanor of the veteran as described in the 
corresponding police report, and found that post-traumatic 
stress disorder could not account for the veteran's goal- 
directed behavior during the incident.  The veteran reported 
having a history of daily anxiety attacks.  While the veteran 
wished to discuss experiences of flashbacks and other PTSD 
symptoms, he also reportedly found it too emotionally 
difficult to discuss his war experiences in Vietnam.  Dr. 
P.A.B. diagnosed the veteran with PTSD, chronic; alcohol 
dependence; and mixed personality disorder with narcissistic 
and borderline features.  Dr. P.A.B. also stated that while 
the veteran certainly had symptoms of PTSD, confirming the 
diagnosis of PTSD was difficult.  During the interview, Dr. 
P.A.B. could not elicit from the veteran the specific 
stressful events which were allegedly experienced in Vietnam, 
which might be responsible for such a stress disorder.  Dr. 
P.A.B. indicated that the VA treatment records available to 
him did not elaborate such a stressor and thought it would be 
important to verify the veteran's reports of his Vietnam 
experience.  Relying on the fact that VA doctors had 
diagnosed PTSD many times, Dr. P.A.B. thought it reasonable 
to assume that the veteran probably had PTSD.

In an October 1989 statement from the veteran, the veteran 
reported his involvement in the Pipe Stone Canyon operation, 
and recounted seeing two comrades killed by a grenade thrown 
in the back of his truck by the enemy.  He also recounted 
being approached by American Army troops whose six prisoners 
he shot.  He indicated that on another occasion he shot an 
individual who apparently pulled a gun to shoot him.  He 
recalled a friend nicknamed "[redacted]" with the 3rd Marine 
Division who "got killed because he never came back one day."  
The veteran stated that around the time of the Tet Offensive, 
he had to "body bag" dead marines off Highway One.  He stated 
that he was surrounded by combat situations his entire time 
while in Vietnam, and that he witnessed a comrade throw a 
grenade at three U.S. troops, with only one surviving.  He 
also stated that he still had nightmares from having to pick 
up body parts in South Danang for two weeks in early 1970.

The veteran was again provided a psychiatric examination by 
the VA in December 1990.  He reported previously described 
events of Vietnam and subsequent flashbacks.  Mood was 
depressed, affect constricted.  He was diagnosed with PTSD, 
severe, interfering in his abilities in his interpersonal 
life as well as his occupational life.  At the present time, 
the examiner stated, the veteran was having active flashbacks 
as well as recurrent dreams and an inability to socialize.  
Ongoing stressors were chronic unemployment and social 
isolation of moderate severity.

The veteran was provided a personal hearing in August 1992 
during which he recounted previously claimed stressors 
regarding deaths of comrades in Vietnam, and being too scared 
to sleep during bunker duty.  He indicated that he shot a 
teenage boy sometime after Christmas in 1969.  He also 
indicated that he lived in a tent on his uncle's farm because 
total isolation, he essentially believed, was the best 
treatment for his stress disorder.  He claimed that sirens 
startled him and sounded like a loud explosion, like being in 
a mortar attack.  He acknowledged that he was not in Vietnam 
during the Tet Offensive, but claims he was there during the 
'69 Tet, the Buddhist holiday.

A VA discharge summary for a hospitalization in January and 
February 1996 provides a pertinent diagnosis of PTSD.  VA 
treatment reports dated in 1998 and 1999 provide diagnoses of 
PTSD.

Upon VA mental examination dated in September 1999, the 
veteran reported killing one child because the child pulled a 
gun on him.  The veteran also reported being in a number of 
fire-fights.  However, the examiner noted that when he asked 
the veteran to quantify the fire-fights, the veteran stated, 
"It's hard to say."  The veteran was also unable to quantify 
a statement that he was present during the killing or 
injuring of Americans.  The veteran's symptoms were noted as 
depression, suicidal and paranoid thoughts, nightmares and 
dreams, and difficulty sleeping.  It was also noted that the 
veteran was bothered by loud noises and sudden movements and 
tended to isolate himself.  The examiner noted the veteran 
was very depressed and seemed very anxious and somewhat 
disorganized.  His memory was noted as grossly intact, but he 
did get rattled when asked to give specifics of some of the 
things that happened in Vietnam. Judgment was noted as 
slightly poor.  An Axis I diagnosis of alcohol dependence was 
noted.  The examiner noted the veteran certainly seemed to 
suffer from a disorder of some sort.  The examiner also noted 
that according to the veteran, his combat experiences and 
responses to them would sustain the diagnosis of PTSD.  
However, it was also noted that the veteran had a substantial 
drinking history that could contribute to both anxiety and 
depressive disorders.  Dependent personality disorder 
characteristics were also noted as present.  In a January 
2000 addendum, the examiner opined that were it not for the 
veteran's alcohol use, his Global Assessment of Functioning 
(GAF) score would be a rating of 60.  An overall GAF score of 
35 was assigned because of the veteran's maladaptive behavior 
and inability to get along with society.

A September 1999 VA social survey notes that the veteran 
reported in a court psychiatric examination dated in 1975 
that he had shot at some people because he thought they were 
Vietnamese and expressed a great deal of distress about his 
experiences in Vietnam.  The social worker opined that this 
background history supported the idea that the veteran had 
consistently reported his stressors from Vietnam for well 
over twenty years.

The veteran has submitted photocopies of New York Times news 
articles about the Vietnam War, dated in 1970.

The RO has associated with the claims file voluminous VA 
treatment reports dated in 2002 and 2003 showing diagnoses of 
PTSD and possible PTSD.

The report of a January 2003 VA examination provides that the 
examiner reviewed the veteran's claims file.  The examination 
resulted in an Axis I diagnosis of schizo-affective disorder, 
depressive type; and polysubstance dependency, reportedly in 
significant remission per veteran's report.  The examiner 
concluded that PTSD could not be diagnosed due to his 
conflicting history and inability to establish any actual 
combat exposure which had repeatedly been documented in his 
claims file.  Schizoaffective disorder was diagnosed based on 
the veteran's reports of delusions, hallucinations, history 
of disorganized speech and behavior as evidenced in the 
claims file, as well as affective flattening.

In conducting the January 2003 VA examination, the VA 
examiner failed to consider the stressors detailed in the 
Board's August 2001 remand.  As a result, the Board held in 
its August 2003 remand that the January 2003 VA examination 
report was insufficient. 

In a subsequent request for another VA examination, VA set 
forth the stressors that the Board's August 2001 remand 
agreed had occurred: 1) an attack on the veteran's location 
by enemy stand-off weapons on December 11, 1969, consisting 
of four rounds which damaged one U.S. aircraft; 2) being a 
member of a unit, other members of which were engaged in 
combat; and 3) the following events which the veteran did not 
personally witness and activities in which he did not 
participate: a) the death of two servicemen who served in his 
unit; b) grave registration; and c) guard duty.

The report of a March 2004 VA examination sets forth the 
examiner's qualifications, which included approximately nine 
years of being a psychiatric C&P evaluator, as well as 
approximately nine years of non-VA outpatient treatment of 
anxiety disorders, psychotic disorders, mood disorders and 
substance abuse.  The examiner stated that he was board- 
certified in psychiatry.

The examiner provided that he had reviewed the veteran's 
claims file before and after the evaluation.  The report 
reviews the veteran's history (before, during and after 
military service) and current complaints in detail.  The 
examiner conducted a current mental status examination and 
provides its results.

In assessing PTSD, the examiner noted that he asked the 
veteran to describe events which were stressful when they 
occurred and remained stressful in the present.  The veteran 
identified several specific occurrences, as well as more 
general observations.  The veteran noted that as to other 
stressful events, it had been a long time and he could not 
remember them.  The veteran said that he had distressing 
recollections of his military experiences about once a month, 
distressing dreams about once a month, flashbacks once or 
possibly more per month, and some difficulty in remembering 
important aspects of the trauma.  He said that he got along 
well with his mother, brother, son and two grandchildren.  He 
was also future-oriented.  He said that he did awake at night 
but obtained about eight hours of sleep.  He endorsed 
exaggerated startle response, but the examiner pointed out 
that he did not react notably when a nurse in the hallway 
called a name rather loudly.

The diagnostic impression was Axis I anxiety disorder, NOS; 
alcohol dependence, in remission (seven months); cannabis 
abuse in remission (seven months); delusion disorder; and 
cocaine abuse, in remission.

The examiner noted that the veteran was given numerous 
occasions to describe events which were stressful when they 
occurred in the military and remained bothersome to the 
present.  None of these stressors coincided with the 
stressors identified in the VA examination request.  During 
the evaluation, the veteran displayed no physiological 
response or psychological reactivity when describing the 
events.  The examiner explained the diagnosis of anxiety 
disorder NOS by pointing out that the veteran endorsed many 
symptoms in the category of anxiety disorders (difficulty 
being in public, feeling as though he must leave certain area 
especially those with a crowd, nightmares, hypervigilance, 
etc).  The examiner said that the anxiety disorder NOS was 
not related to the specific stressors indicated in the VA 
examination request.

In June 2004, the veteran's attorney submitted copies of 
evidence already in the claims file.  A June 2002 VA 
discharge summary provides that the veteran was admitted 
because a judge gave him the option of staying in a hospital 
or going to VA.  Discharge diagnoses were psychosis NOS, 
likely late onset schizophrenia versus rule-out 
schizoaffective depressive type, PTSD, and substance abuse.  
The report of a November 2002 private hospitalization 
provides that the veteran was admitted to the Behavioral 
Health Unit from an emergency room due to complaints of 
depression, anxiety, being off his medications for three 
days, and several somatic complaints that were vague in 
nature.  The diagnostic impression was Axis I PTSD.

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

The weight that the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the evidence is evenly balanced for and against the 
veteran's claim for service connection for PTSD.  

In so finding, the Board observes that the clinical picture, 
as some examiners have acknowledged, is complex.  The record 
indicates that the veteran had a psychiatric disability 
tending toward psychosis in the months and years immediately 
following his separation from service.  Schizophrenia was 
eventually diagnosed in 1975.  However, beginning in the 
early 1980's, his psychiatric disorder was reclassified as 
post-traumatic stress disorder, essentially on the basis of 
the history related by the veteran on his many psychiatric 
hospitalizations and examinations.  That diagnosis has been 
continued over the years, including when hospitalized by VA 
in January and February 1996.  Running through the entire 
record is a history of drug and alcohol abuse that appears to 
have predated service and to have become systematically more 
intractable following service, especially his alcohol abuse.  
This also led to a diagnosis of organic brain syndrome 
secondary to substance abuse.  In addition, the veteran has 
been diagnosed over the years with various forms of 
personality or character disorder, which does not constitute 
a compensable disability under the law.  38 C.F.R. § 
3.303(c).  

Overall, although the evidence is not uncontroverted, the 
Board finds that it places the issue of whether the veteran 
has PTSD related to service in equipoise.  The Board makes 
this finding despite conflicting evidence as to the veteran's 
psychiatric diagnosis.  The evidence is now replete with 
reference to the diagnosis of PTSD.  The Board now makes 
specific favorable findings as to the described combat 
stressors as confirmed.  These are sufficiently detailed to 
support the claim.  Whether a veteran has submitted 
sufficient corroborative evidence of the claim in-service 
stressors is a factual determination.  Corroboration of every 
detail of a claimed stressor is not required; independent 
evidence that the incident occurred is sufficient.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  The Board 
finds that the nature of the psychiatric disability and his 
service situation certainly raise a doubt which must be 
resolved in his favor. 

In so holding, the Board further observes that to remand once 
again would be an ill-advised use of VA resources at a time 
when veterans returning from Iraq and Afghanistan with 
confirmed PTSD are in need of treatment. As the April 2007 
Court decision noted, the degree of impairment experienced by 
the veteran due to psychiatric disability will be reflected 
by the evaluation assigned for the service-connected anxiety 
disorder in any case. Mittleider v. West, 11 Vet.App. 181, 
182 (1998). Accordingly, resolving all benefit of the doubt 
in the veteran's favor, service connection for PTSD is in 
order.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted.  


REMAND

As to the claim of entitlement to an increased rating for 
chronic anxiety disorder, the Court notes that the veteran 
has filed a notice of agreement with this claim which has 
never been properly addressed.  It noted that the veteran's 
claim for service connection for PTSD is intertwined with a 
claim for increased rating for anxiety disorder.  The Court 
found that the Board failed to consider the claim of an 
increased rating for chronic anxiety disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Considering the Court decision, the Board finds that remand 
for examination is warranted.  Many years have passed since 
the most current examination.  The Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As such, the Board finds that an additional VA 
examination with an opinion is necessary prior to Board 
review.  Also, updated treatment records should be obtained.  

As to the claim for attorney fees, the memorandum decision 
directs the Board to develop the claim for attorney fees for 
a retroactive pension award.  Although this issue was not 
addressed by the Board in the now set-aside September 2004 
Board decision, the Court noted that in a May 2003 
supplemental statement of the case (SSOC) the RO denied 
payments of attorney fees from past due pension benefits 
because a final decision had not been reached on the anxiety 
claim.  The veteran's attorney expressed disagreement with 
this SSOC determination.  The Court found this issue would be 
better developed by the Board because the anxiety claim was 
not before the Court in April 2007.  Thus, the Board remands 
this matter to the RO for appropriate development.  

Finally, the Board notes that in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

On remand, the RO/AMC should address whether the VCAA duties 
have been met with respect to this consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should address, consistent 
with recent case law, the VCAA has been 
satisfied.  Specifically, whether the 
post-adjudicatory notice and opportunity 
to develop the case that is provided 
during the extensive administrative 
appellate proceedings leading to the 
final Board decision and final Agency 
adjudication of the claim ... served to 
render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 9 (U.S. Vet. App. January 30, 
2008).

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for chronic 
anxiety disorder and PTSD since June 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his attorney representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
psychiatric examination determine the 
current severity of his chronic anxiety 
disorder and PTSD.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  All clinical findings 
should be reported in detail.  

All opinions rendered by the physician 
are to include sustainable reasons and 
bases to support the opinions.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The RO/AMC should address the 
veteran's claim regarding attorney fees 
as directed by the Court's April 2007 
decision.  

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


